Title: To Benjamin Franklin from Mary Stevenson, 23 June 1760
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


          
            Dear Sir
            Wanstead June 23d. 1760
          
          You who are no Stranger to the Feelings of Humanity will readily conceive the anxiety of my Mind while I thought my Friend in Danger: It is only such a Situation as I was then in that can make me neglect your Favours.
          Upon examining the Barometer after I receiv’d your Letter, I found a small Crevice where the piece of hollow wood which covers the Mercury is join’d to the Frame.
          You can’t imagine how important I felt to find you thought me worthy so much of your time and attention. I thank you my dear Preceptor for your Indulgence in satisfying my Curiosity, and for the pleasing Instruction you give, which I will endeavour shall not be lost. As my greatest Ambition is to render myself amiable in your Eyes I will be careful never to transgress the bounds of Moderation you prescribe. I have so firm a reliance on your sincerity and regard, that I think, if you imagin’d my pursuit of Knowledge would be detrimental, you would not have given me any encouragement, but have check’d my Curiosity, knowing I should have chearfully submitted to your Judgement.
          I regard you as one of my best Friends, and to continue you such is the wish nearest my Heart. I am with the highest Esteem and Gratitude Dear Sir your affectionate and obedient humble Servant
          
            M Stevenson.
          
        